Citation Nr: 1147382	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-37 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970 and from April 1973 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a bilateral knee and right shoulder disability.  The Veteran argues that he hurt his left knee three different times in service playing softball.  Per the Veteran, he hurt his right knee in the same manner as the left knee but that it was not as bad as the left knee.  He reported that he primarily self medicated during these times.  The Veteran has also related that he fell and tore his rotator cuff in service, and that he had intermittent problems and treatment in service.  He denied any post service treatment for his shoulder.  

Service treatment records reveal that in July 1977 the Veteran complained of a left knee injury.  No fracture was seen on x-ray.  He did not want a profile.  An elastic knee guard was given.  Onset of right shoulder pain six weeks ago was reported in December 1987.  In December 1988, the Veteran had a ski injury which caused right shoulder pain.  Soft tissue injury of the right upper arm was assessed.  In March 1989, he reported a history of painful or trick shoulder or elbow.  Examination revealed tender anterior aspect right shoulder.  Shoulder strain was assessed in March 1991.  In May 1991, the Veteran reported a history of painful or trick shoulder or elbow.  Examination in March 1993 revealed that the Veteran saw a chiropractor in December 1992 for a right shoulder injury.  In September 1994, a history was reported of cervical compression injury in 1983 with resultant right shoulder pain and radicular symptoms.  

Here, the Veteran has related having knee and right shoulder injuries in service.  Service treatment records also show that the Veteran was seen throughout service for the right shoulder and on a single occasion for the left knee.  Post service records show complaints of knee pain.  The Veteran not been afforded a VA examination in relation to his claims.  We find that a VA examination and etiology opinion should be obtained for proper adjudication of the claims for service connection.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to determine if he has a bilateral knee disability.  If a disability is found on examination, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current bilateral knee disability is attributable to service.  The claims file must be made available to the examiner for review.  The examiner must provide a rationale for all opinions rendered.

2. Schedule the Veteran for a VA examination to determine if he has a right shoulder disability.  If a disability is found on examination, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current right shoulder disability is attributable to service.  The claims file must be made available to the examiner for review.  The examiner must provide a rationale for all opinions rendered.

 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


